DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 11-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 11-20 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 06/29/2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Clam 1 is indefinite for the following reasons:	a) 	The recitation of claim 1 wherein “…the driving device disposed at the  		bottom of the supported apparatus…” renders the claim indefinite because  		the recitation is creating ambiguity as to whether the Applicant intend to  		positively clam the supported apparatus or whether the supported  		apparatus is functionally recited.
b) 	Claim 1 recites the limitation "the bottom" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
c) 	Claim 1 recites the limitation "the vertical direction" in lines 15-16.  There  		is insufficient antecedent basis for this limitation in the claim.
d) 	Claim 1 recites the limitation "the distances" in line 18.  There is  		insufficient antecedent basis for this limitation in the claim.
e) 	Claim 1 recites the limitation "the pivotal connection" in line 18.  There is  		insufficient antecedent basis for this limitation in the claim.
f) 	Claim 1 recites the limitation "the same maximum strokes" in line 4.  There  		is insufficient antecedent basis for this limitation in the claim.
g) 	The recitation “corresponding” renders claim 1 indefinite because it is  		unclear what scope said recitation intends to entail.
Claim 13 is indefinite because it is unclear how many second ends of the connector are being claimed. In other words, it is unclear whether the term “a second end of the connector” recited in lines 1-2 of claim 13 is referring to the second end recited in claim 12 or to some other element because they are given the same designation “a second end of the connector”. Claim 16 contains similar issue with respect to the term “an output shaft of the speed reducer because claim 16 depens on claim 12.
 	Claim 20 is indefinite because it is unclear whether the term “a lifting device” recited in line 1 is referring to the lifting device of claim 11 or to some other element because they are given the same designation “a lifting device”.
Dependent claims not cited above are rejected based on their respective dependencies.
Appropriate correction/explanation is required.

	Allowable Subject Matter
Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a lifting device. However, the prior art of record have failed to teach at least the combination of the lifting device, which is configured to carry a supported apparatus, the lifting device comprising: a driving device, a first lever having a first length, a second lever having a second length, and a plurality of support 
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.15
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631